Citation Nr: 0625268	
Decision Date: 08/16/06    Archive Date: 08/24/06

DOCKET NO.  04-34 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Entitlement to assistance for automobile or adaptive 
equipment under 38 U.S.C.A. § 3902, based on entitlement to 
compensation under 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran is reported to have served on active duty from 
September 1965 to September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision dated in February 2004 of 
the Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

Compensation under the provisions of 38 U.S.C.A. § 1151 is 
currently awarded for loss of use of both feet secondary to 
misdiagnosis of multiple sclerosis in lieu of hydrocephalus, 
evaluated as 100 percent disabling.  


CONCLUSION OF LAW

The eligibility criteria for entitlement to Automobile or 
Adaptive Equipment have been met.  38 U.S.C.A. §§ 1151, 3901, 
3902 (West 2002); 38 C.F.R. §§ 3.808, 4.63 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matter - VA's Duty to Notify and Assist

At the outset, the Board notes that while the VA may not be 
in complete compliance with every aspect of the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002) (VCAA) with respect to the 
veteran's claim, the Board has determined that the evidence 
supports a grant of the benefits sought.  Consequently, any 
lack of notice and/or development under the VCAA cannot be 
considered prejudicial to the veteran, and remand for such 
notice and/development would be an inefficient use of VA time 
and resources.

II.  Legal Analysis under 38 U.S.C.A. § 3902

The Secretary shall repair, replace or reinstall adaptive 
equipment deemed necessary for the operation of an automobile 
or other conveyance acquired in accordance with the 
provisions of Title 38, Chapter 39, and provide, repair, 
replace, or reinstall such adaptive equipment for any 
automobile or other conveyance which an eligible person may 
previously or subsequently have acquired, where the veteran 
has a disability that includes one of the following: loss or 
permanent loss of use of one or both feet; or loss or 
permanent loss of use of one or both hands; or permanent 
impairment of vision of both eyes to the required specified 
degree.  38 U.S.C.A. § 3902; 38 C.F.R. § 3.808.

In January 1997, the RO granted the veteran benefits under 38 
U.S.C.A. § 1151 for disabilities arising out of VA medical 
care.  Specifically, at that time, the RO granted 
compensation for loss of use of both feet secondary to 
misdiagnosis of multiple sclerosis in lieu of hydrocephalus, 
evaluated as 100 percent disabling. 

In the rating decision on appeal dated in February 2004, the 
RO denied entitlement to automobile and adaptive equipment, 
stating that, although it was clear that the veteran suffered 
from loss of use of both feet which was compensated as 100 
percent disabling by VA under the provisions of 38 U.S.C.A. 
§ 1151, eligibility for such benefits under 38 U.S.C. § 3902 
is expressly limited to service-connected disabilities, not 
disabilities compensated under 38 U.S.C.A. § 1151.  The Board 
notes that, at the time of that decision, the RO was 
correctly interpreting 38 U.S.C.A. § 3902.  

However, as noted by the veteran's representative in a 
December 2004 letter to the Board, a recent amendment to 38 
U.S.C.A. § 1151 provides, in pertinent part, that a 
disability compensable under section 1151 shall be treated in 
the same manner as if it were a service-connected disability 
for purposes of Chapter 39, relating to automobiles and 
adaptive equipment.  See Veterans Benefits Improvement Act of 
2004, Pub. L. No. 108-454, 118 Stat. 3598 (Dec. 10, 2004).  
In light of the fact that the veteran suffers from loss of 
use of both feet compensated by VA as 100 percent disabling 
under the provisions of 38 U.S.C.A. § 1151; this change in 
the law now permits the grant of the benefit sought.  
Therefore, entitlement to a certificate of eligibility for 
financial assistance in acquiring an automobile or other 
conveyance or specially adaptive equipment may now be 
granted.


ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, entitlement to an allowance for automobile 
and other adaptive equipment is granted.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


